DETAILED ACTION
Applicants’ arguments, filed 17 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes that claim 1, fourth line, recites that the content of cholesterols (plural) is 17 mol% to 21 mol%. However, claim 1, eighth line, recites cholesterol. This is not indefinite. This is because the eighth line of claim 1 requires that cholesterol be present in the liposome. However, the fourth line of claim 1 recites that the content of cholesterols is within a specific range. The term “cholesterols” is understood to refer to both cholesterol and derivatives thereof. As such, a liposome comprising 10 mol% of cholesterol, 10 mol% of a neutrally charged cholesteryl ester such as cholesteryl acetate, and meets all additional claimed requirements (e.g. the presence the recited phosphatidylcholine, polyethylene glycol derivatized lipid, and gemcitabine in the dissolved state in the inner aqueous phase) is understood to meet the claimed requirements.

Withdrawn Rejection
In the previous office action, the examiner rejected the instant claims over Zhang et al. (US 2005/0249795 A1) in view of Gubernator et al. (WO 2010/095964 A1), further as evidenced by Drummond et al. (Journal of Pharmaceutical Sciences, Vol. 97, No. 11, November 2008, pages 4696-4740).
Zhang is drawn to a gemcitabine liposome, as of Zhang, title and abstract.

    PNG
    media_image1.png
    394
    482
    media_image1.png
    Greyscale

The examiner notes that all of the above examples include an anionic (i.e. negatively charged) lipid. In fact, Zhang indicates that the presence of a negatively charged lipid is necessary, as of Zhang, at least paragraphs 0012-0014 and claim 1 of Zhang. This differs from the claimed invention. This is because the claimed invention recites that the lipids are hydrogenated soybean phosphatidylcholine, a polyethylene glycol derivatized (i.e. pegylated) lipid, and cholesterol. Hydrogenated soybean phosphatidylcholine would have been zwitterionic, and the pegylated lipid and cholesterol would have been neutral and lacking a charged group.
Additionally, the examiner has reproduced paragraph 0013 of Zhang below.

    PNG
    media_image2.png
    245
    405
    media_image2.png
    Greyscale

It is the examiner’s understanding that the complex between positively charged gemcitabine and the negatively charged phospholipid would have differed from the claimed requirement of the drug (i.e. gemcitabine) being present in a dissolved state in the inner water phase of the liposome. This is at least because the gemcitabine would have been attached to the lipid bilayer of the liposome via ion-ion intramolecular charge interactions rather than being dissolved in water. There would have been no motivation for the skilled artisan to have modified the composition of Zhang to have resulted in the gemcitabine being dissolved in the inner water phase rather than being attached to the lipid bilayer of the liposome via ion-ion intramolecular charge interactions.
Even if, purely en arguendo, Zhang were modified in view of Gubernator to have included HSPC, the resultant liposome would still have had anionic lipids, which are not recited by the instant claims. Also, in the combination of Zhang in view of Gubernator, gemcitabine would still have been attached to the lipid bilayer of the liposome via ion-ion intramolecular charge interactions rather than being dissolved in the inner water phase of the liposome. As such, the rejection over Zhang in view of Gubernator has been withdrawn.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites that the peg lipid is present in an amount of 1 mol% to 20 mol%. This does not appear to be adequately supported by the original disclosure.
In applicant’s response on 17 October 2022, applicant argues that claim 8 is supported as of paragraph 0037 of the instant specification as filed. This paragraph is reproduced below.

    PNG
    media_image3.png
    223
    618
    media_image3.png
    Greyscale

As such, the above-reproduced paragraph does not support the recited 1 mol% to 20 mol%. This is because the above-reproduced paragraph actually discloses 1 mass% to 20 mass%, not 1 mol% to 20 mol%.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (WO 2005/021012 A1) in view of Immordino et al. (International Journal of Nanomedicine, Vol. 1(3), 2006, pages 297-315).
As an initial matter, the examiner notes that Yoshino et al. (WO 2005/021012 A1) was published in Japanese. The examiner obtained an English language translation through Google Translate at https://patents.google.com/patent/WO2005021012A1/en?oq=WO+2005%2f021012 accessed on 17 November 2022. The page and line citations in this office action are taken from the English language translation unless otherwise noted, and the material cited therein is understood to be present in the original Japanese document.
Yoshino et al. (hereafter referred to as Yoshino) is drawn to a drug carrier comprising gemcitabine, as of Yoshino, page 1, title and abstract. The drug carrier is a liposome, as of Yoshino, page 1, claim 4 of Yoshino. Yoshino teaches the following, as of page 5, relevant text reproduced below.

    PNG
    media_image4.png
    678
    1264
    media_image4.png
    Greyscale

In one embodiment, Yoshino teaches a composition having 74 mol% HSPC and 26 mol% cholesterol, as of Yoshino, page 19 of original Japanese document, Table 1, reproduced below.

    PNG
    media_image5.png
    311
    911
    media_image5.png
    Greyscale

The examiner notes that in actuality, the amount of cholesterol may be slightly lower than what is reported here, because the PEG-lipid is not included in the above-reproduced table. (The examiner also notes here that Yoshino teaches liposomes comprising HSPC, cholesterol, and a cationic lipid known as “TRX20” with no PEG-lipid. This is understood to be a separate embodiment over which the instant claims are not being rejected. Nevertheless, Yoshino’s teaching of this embodiment does not take away from Yoshino’s teaching of the HSPC/cholesterol/PEG-lipid that is more relevant to the claimed invention; see MPEP 2123).
Yoshino differs from the claimed invention because, while Yoshino teaches PEG-PE (polyethylene glycol bound to phosphatidylethanolamine), Yoshino does not teach PEG-DSPE.
Immordino et al. (hereafter referred to as Immordino) is drawn to stealth liposomes comprising polyethylene glycol (PEG), as of Immordino, page 297, title and abstract. Immordino teaches that the PEG may be covalently attached to the lipid “DSPE” (distearoyl phosphatidylethanolamine), as of Immordino, page 302, right column, figure 2, reproduced below.

    PNG
    media_image6.png
    553
    660
    media_image6.png
    Greyscale

Immordino does not teach gemcitabine.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted PEG-DSPE, as of Immordino, in place of PEG-PE, as of Yoshino, to be used in the liposome of Yoshino. Yoshino teaches a liposome comprising HSPC, cholesterol, and PEG-PE, wherein PEG-PE is used in Yoshino to increase stability in blood, as of Yoshino, page 2, second paragraph. PEG-DSPE, as of Immordino, is also used to increase circulation time in the blood, as of the abstract of Immordino. As such, the skilled artisan would have been motivated to have substituted the PEG-DSPE of Immordino in place of the PEG-PE of Yoshino to have predictably increased the circulation time of the liposome of Yoshino in the blood with a reasonable expectation of success. The simple substitution of one element (PEG-DSPE, as of Immordino) in place of another (PEG-PE, as of Yoshino) to achieve predictable results (increase of circulation time of the gemcitabine liposome of Yoshino in the blood) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the claim requires from 17 mol% to 21 mol% of cholesterols. Yoshino appears to teach 26 mol% of cholesterol in the example. However, elsewhere in the document, Yoshino suggests cholesterol concentrations of 0% to less than 35 mol%, as of Yoshino, page 1, abstract. This overlaps with the claimed subject matter. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), second paragraph in section. As best understood by the examiner the 26 mol% of cholesterol taught by Yoshino is close to the 21 mol% of cholesterol recited by the instant claims.
Additionally and in the alternative as to claim 1, the claim requires that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, the general conditions of a gemcitabine containing liposome comprising HSPC, cholesterol, and PEGylated lipid which encapsulates gemcitabine in the interior aqueous space is taught by the prior art. As such, it would not have been prima facie obvious for the skilled artisan to have discovered the optimum or workable range of cholesterol amount by routine experimentation.
As to claim 2, the claim recites a release rate in blood plasma. Yoshino appears to test release rate in blood plasma only for cationic lipid containing liposomes that are not particularly relevant to the claimed invention. Yoshino appears to test release in water for the PEGylated liposomes that are more similar to the claimed liposomes, as of Yoshino, e.g. figure 1, reproduced below.

    PNG
    media_image7.png
    871
    969
    media_image7.png
    Greyscale

The above-reproduced figure appears to show slightly slower release for the 26 mol% liposome as compared with what is required by the claims. Nevertheless, the skilled artisan would have expected faster release in plasma as compared with water due to the presence of molecules in plasma that are part of the innate immune system and thereby help the liposome break apart and release its contents. As such, there would have been a reasonable expectation that the liposome of Yoshino, whether by itself or as modified by Immordino, would have released its contents in the manner recited by claim 24.
As to claim 7, Yoshino teaches a liposome size most preferably from 50 nm to 200 nm, as of Yoshino, page 4, 7th paragraph. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 8, Yoshino teaches the PEG derivative in an amount of 0.1 to 5 mol%, as of Yoshino, page 4, third paragraph.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 Claims 1-2 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,166,914. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claim 2 requires a specific blood plasma release rate.
The conflicting claims are drawn to a method of treating cancer comprising administering a liposome comprising gemcibatine and a taxane separately. Conflicting claim 1 recites that the liposome comprises hydrogenated soy phosphatidylcholine, cholesterol, and DSPE-PEG. Conflicting claim 3 recites 10-70% release in blood plasma in 24 hours. Conflicting claim 4 recites an amount of cholesterol of 10-35 mol%.
The instant and conflicting claims differ because the conflicting claims recite 10-35 mol% cholesterol, whereas the instant claims recite a narrower range of 17-21 mol% cholesterol. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
The instant and conflicting claims differ because the conflicting claims are method claims, whereas the instant claims are composition claims. Also, the conflicting claims recite administration of a taxane, which is not recited by the instant claims. Nevertheless, the composition used in the method of the conflicting claims appears to be essentially the same as that recited by the instant claims with the exception of the fact that the mole percent of cholesterol in the conflicting claims is broader than that of the instant claims and that a taxane is also administered (separately from the liposome). Nevertheless, despite the fact that the mole percent of cholesterol is broader in the conflicting claims than in the instant claims, there is still a prima facie case of obviousness-type non-statutory double patenting, as explained in the paragraph above. Additionally, that the conflicting claims include subject matter not recited by the instant claims (e.g. a taxane) does not patentably differentiate the conflicting claims from the instant claims because the instant claims recite the transitional phrase “comprising” which does not exclude additional unrecited elements. As such, although the conflicting claims recite paclitaxel, the instant claims do not exclude paclitaxel, and this limitation does not patentably differentiate the instant and conflicting claims.

Claims 1-2 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,166,913. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claim 2 requires a specific blood plasma release rate.
The conflicting claims are drawn to a composition comprising paclitaxel in combination with a gemcitabine liposome. The liposome comprises hydrogenated soy phosphatidylcholine, cholesterol, and DSPE-PEG. Cholesterol is between 10-25 mol% of the total composition. The conflicting claims recite a specific osmotic pressure. Conflicting claim 3 recites 10-70% release in blood plasma in 24 hours.
The instant and conflicting claims differ because the conflicting claims recite 10-25 mol% cholesterol, whereas the instant claims recite a narrower range of 17-21 mol% cholesterol. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
The instant and conflicting claims differ because the conflicting claims recite various features not required by the instant claims, such as the presence of paclitaxel and an osmotic pressure. Nevertheless, that the conflicting claims include subject matter not recited by the instant claims does not patentably differentiate the conflicting claims from the instant claims because the instant claims recite the transitional phrase “comprising” which does not exclude additional unrecited elements. As such, although the conflicting claims recite paclitaxel, the instant claims do not exclude paclitaxel, and this limitation does not patentably differentiate the instant and conflicting claims.


Claims 1-2 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/184,928 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claim 2 requires a specific blood plasma release rate.
The copending claims are drawn to a method of treating cancer comprising administering a liposome comprising gemcibatine and a nab-paclitaxel separately. Copending claim 2 recites that the liposome comprises hydrogenated soy phosphatidylcholine, cholesterol, and DSPE-PEG. Copending claim 4 recites 10-70% release in blood plasma in 24 hours. Copending claim 5 recites an amount of cholesterol of 10-35 mol%.
The instant and copending claims differ because the conflicting claims recite 10-35 mol% cholesterol, whereas the instant claims recite a narrower range of 17-21 mol% cholesterol. Nevertheless, the subject matter of the copending claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
The instant and copending claims differ because the copending claims are method claims, whereas the instant claims are composition claims. Nevertheless, the composition used in the method of the copending claims appears to be essentially the same as that recited by the instant claims with the exception of the fact that the mole percent of cholesterol in the conflicting claims is broader than that of the instant claims. Nevertheless, despite the fact that the mole percent of cholesterol is broader in the conflicting claims than in the instant claims, there is still a prima facie case of obviousness-type non-statutory double patenting, as explained in the paragraph above. Additionally, that the copending claims include subject matter not recited by the instant claims (e.g. nab-paclitaxel) does not patentably differentiate the copending claims from the instant claims because the instant claims recite the transitional phrase “comprising” which does not exclude additional unrecited elements. As such, although the copending claims recite paclitaxel, the instant claims do not exclude paclitaxel, and this limitation does not patentably differentiate the instant and conflicting claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/140,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase.
The copending claims are drawn to a gemcitabine liposome. This liposome comprises hydrogenated soy phosphatidylcholine, cholesterol, DSPE-PEG, and a lysolipid. The liposome of the copending claims has 17-35 mol% cholesterol, as of copending claim 3. The copending claims also recite a specific percentage of gemcitabine.
The instant and copending claims differ because the conflicting claims recite 17-35 mol% cholesterol, whereas the instant claims recite a narrower range of 17-21 mol% cholesterol. Nevertheless, the subject matter of the copending claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
The instant and copending claims differ because the copending claims recite subject matter not recited by the instant claims; namely, the presence of a lysolipid. Nevertheless, that the copending claims recite subject matter not recited by the instant claims does not patentably differentiate the copending claims from the instant claims because the instant claims recite the transitional phrase “comprising” which does not exclude additional unrecited elements. As such, although the copending claims recite paclitaxel, the instant claims do not exclude a lysolipid, and this limitation does not patentably differentiate the instant and conflicting claims.
Instant Claims 2 is Not Rejected Here: The examiner has not rejected instant claims 2 is not rejected because the copending claims do not recite the required drug release rate from blood plasma. There would have been no evidence that the required drug release rate would have been inherent in the composition of the copending claims. This is at least because the skilled artisan would have expected that the lysolipid of the copending claims would have affected drug release rate and would have resulted in a different release rate as compared with the claimed composition, which does not recite lysolipid. In support of this position, the examiner cites Israelachvili et al. (Quarterly Reviews of Biophysics, Vol. 13, No. 2, 1980, pages 121-200), especially as of page 158, Figure 4.2, reproduced below.

    PNG
    media_image8.png
    928
    726
    media_image8.png
    Greyscale

The above-reproduced diagram indicates that lysolipids (which have one alkyl chain per molecule) form spherical or cylindrical/globular micelles, whereas “regular” phospholipids (which have two alkyl chains per molecule) form the flexible bilayers that form liposomes. Therefore, the skilled artisan would have expected that the lysolipids of the copending claims would have affected liposome stability because in the case of lysolipids, a liposome is not the thermodynamically preferred structure whereas a liposome is the thermodynamically preferred structure in the case of double chain phospholipids, as taught by the above-reproduced figure from Israelachvili. Therefore, the skilled artisan would have expected that the presence of a single chain phospholipid may have destabilized the liposome and therefore have affected drug release rate. As such, there would have been no expectation that the lysolipid containing composition of the copending claims would have had the same drug release rate as the composition of the instant claims, and the examiner has not rejected the instant claims which recite a drug release rate.


Response to Arguments
Applicant has presented arguments in applicant’s response on 17 October 2022 (hereafter referred to as applicant’s response). These arguments are addressed to the extent that they are applicable to the currently pending rejections.
In applicant’s response, applicant has presented arguments related to the previously applied rejection over Zhang et al. (US 2005/0249795 A1) in view of Gubernator et al. (WO 2010/095964 A1). These arguments are understood to be moot as they relate to a rejection that has been withdrawn. Therefore, arguments relating to these references have not been addressed substantively.
In applicant’s response, page 8, applicant cites alleged unexpected results in Example 1 and Figure 1 of the instant specification. Although this argument was presented in regard to double patenting rejections, it appears to be relevant in the case of both the currently applied obviousness rejection and the double patenting rejection, and as such will be addressed below.
Figure 1 of the instant application is reproduced below.

    PNG
    media_image9.png
    472
    520
    media_image9.png
    Greyscale

The x-axis in the above graph refers to the mol percentage of cholesterol in the liposome. The y-axis is entitled “outer water phase percentage (%)” and refers to the proportion of gemcitabine that has leaked out of the inner water phase of the liposome and into the outer water phase in which the liposomes are suspended. A value as low as possible on the y-axis is most desirable because it indicates that the liposomes have remained stable and successfully retained the gemcitabine encapsulated therein. The line with black squares refers to storage for about a week at about room temperature.
The above-reproduced data appears to show that a liposome with 20 mol% cholesterol is significantly more stable than a liposome with 0% cholesterol, 5 mol% cholesterol, 10 mol% cholesterol, and 40 mol% cholesterol when stored at room temperature for about a week. This increased stability would not have been expected by one of ordinary skill in the art, and is therefore an unexpectedly desirable result.
Nevertheless, the prior art formulation of Yoshino includes at most 26 mol% cholesterol (though probably slightly less cholesterol than that). Applicant did not test the most desired formulation comprising 20 mol% cholesterol against a formulation comprising 26 mol% cholesterol. While the above-reproduced figure appears at first glance to show allegedly improved results at 20 mol% as compared with 26 mol%, this alleged improvement is determined by a line of best fit drawn by applicant, and nothing in applicant’s testing actually shows improved results at 20 mol% cholesterol as compared with 26 mol% cholesterol. As such, it is the examiner’s understanding that the data presented by applicant does not actually show superior results at 20 mol% cholesterol as compared with 26 mol% cholesterol.
In order to overcome a rejection based upon optimization of ranges, applicant must show the criticality of the claimed range. See MPEP 2144.05(III)(A). In this case, it is the examiner’s position that applicant has shown the criticality of the claimed range of amount of cholesterol as compared with a comparative example of about 40 mol% cholesterol. However, applicant has not shown the criticality of the claimed range as compared with a comparative example of about 26 mol% cholesterol, which is what is taught by the currently applied prior art.
This rationale is also understood to be applicable in regard to the double patenting rejections. The examiner notes that in the conflicting patents and copending applications over which a double patenting rejection is written, the amount of cholesterol overlaps with the claimed amount of cholesterol. In the case of a prior art rejection, this results in a prima facie case of obviousness; see MPEP 2144.05(I). Therefore, in the case of a double patenting, this overlap is understood to result in a prima facie case of obviousness-type non-statutory double patenting.
With regard to the double patenting rejections, applicant argues that the copending applications and conflicting patents include elements not recited by the instant claims. Specifically, applicant argues that the conflicting ‘914 patent recites a taxane antitumor agent, which his alleged to be quite different from the present invention, as of applicant’s response, page 7, top paragraph. Also, with regard to copending application 17/140,502, applicant argues that the claims of the copending application recite a lysolipid, which is not recited by the instantly claimed invention. These arguments are not persuasive. This is because the “comprising” language of the instant claims does not exclude additional, unrecited elements. See MPEP 2111.03(I). Therefore, although the conflicting and copending claims include ingredients not recited by the instant claims, this is not outside the scope of the instant claims in view of the “comprising” language of the instant claims. As such, the presence of these additional ingredients does not negate the prima facie case of obviousness-type non-statutory double patenting.


Terminal Disclaimer
The terminal disclaimer filed on 17 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 10,898,435, 
US Patent 10,391,057, and 
US Patent 10,646,442
has been reviewed and is accepted. The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4 November 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612